UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7730



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEVIN COX,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CR-99-52-S, CA-01-2640-S)


Submitted:   March 14, 2002                 Decided:   March 27, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kevin Cox, Appellant Pro Se. Tarra R. DeShields-Minnis, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Kevin Cox seeks to appeal the district court’s orders denying

his motions filed under 28 U.S.C.A. § 2255 (West Supp. 2001) and 18

U.S.C. § 3582(c)(2) (1994).       We have reviewed the record and the

district   court’s     opinion    and    find   no   reversible        error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.           See United States

v. Cox, Nos. CR-99-52-S; CA-01-2640-S (D. Md. Sept. 6 & 18, 2001).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                    2